FMI Funds Quarterly Review – September 30, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Focus Fund Milwaukee, Wisconsin 53202 800.811.5311 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks capital appreciation through investments in stocks of Kennametal Inc. 3.8% companies of all sizes, including small- to mid-capitalization Molex Inc. CI A 3.2% U.S. companies. Arrow Electronics, Inc. 29% Altera Corp. 2.9% PartnerRe Ltd. 2.8% Manager - The FMI Focus Fund (the “Fund”is advised by Cytec Industries Inc. 2.5% Fiduciary Management, Inc. of Milwaukee and sub-advised by Sapient Corp. 2.5% Broadview Advisors, LLC.Both firms are 100% employee Charles River Laboratories Int'l, Inc. 2.4% owned. Reinsurance Group of America, Inc. 2.1% Kohl's Corp. 1.9% Investment Professionals - Richard E. Lane, CFA and Glenn Primack of Broadview Advisors, LLC are primarily Portfolio Characteristics responsible for the day-to-day management of the Fund. Weighted average market cap $3.1 billion Median market cap $1.6 billion P/E ratio (forward 4 quarters) 18.6x Strategy - The Fund invests in stocks of companies of all sizes, Estimated L-T earnings growth rate 13.2% but primarily invests in small- to mid-capitalization (i.e., less than Number of holdings 68 $5.0 billion of market capitalization) companies, which have substantial capital appreciation potential.Many of these companies have little or no following by the major stock brokerage firms.We look for stocks of businesses that are selling at what we believe are substantial discounts to prices that accurately reflect their future earnings prospects.The Fund takes a “focused” approach to investing, meaning the Fund conducts extensive research (i.e. focuses) on each prospective investment before purchasing. Fund Information Inception Date Net Assets Net Asset Value Expense Ratio Ticker 12/16/1996 $404.1 million $22.72 1.40% FMIOX Performance Q 3 2009 One Year Three Years Five Years Ten Years Since Inception Fund 25.25 % 3.52 % 1 .30% 5 .53% 9 .51% 15.82% Russell 2000 Index¹ 19.28% -9.55 % -4 .57% 2 .41% 4 .88% 5.71% Russell 2000 Growth Index² 15.95% -6.32 % -2 .60% 2 .91% 1 .10% 2.63% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/16/96. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The Fund had one of its strongest quarters in recent memory. Typical recessions last 12 -18 months, we are emerging following 24 months; fiscal and monetarypolicies were aggressive; stock prices fell 50% peak to trough. All signs indicate the worst has passed, but we’re paying close attention. The market has made quite a move off the bottom and we have taken a few chips off the table. While we are bottom-up, investors, we are thinking more of macro issues. There may be future challenges ahead, but we believe our discipline will put us in good stead. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance since the above time period may be higher or lower than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com).
